                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

  UTh1ITED STATES Of AMERICA                            Honorable Douglas E. Arpert

          V.                                            Criminal No. 19-CR-1564(DEA)

  RA$HFEEN POLLARD                                      DETENTION ORDER


        This matter having been opened to the Court on motion of the United States, by Craig

Carpenito, United States Attorney for the District of New Jersey (Ian Brater, Assistant United

States Attorney, appearing), in the presence of the defendant RASHEEN POLLARD (by

                         ,   Esq.), for an order pursuant to Title 1$, United States Code, Section

3142(e) to detain the defendant without bail pending trial in the above-entitled matter because

the defendant poses a risk of flight; and defendant preserving his right to seek a bail hearing; for

the reasons stated by the Court on the record; and for good cause shown:

        IT IS, therefore, on this      frday of January, 2020

        ORDERED that the motion of the United States for an order detaining the defendant

without bail pending trial is hereby GRANTED, and the defendant is hereby ORDERED

DETATNED. The defendant, by and through counsel, exercised the right to request a full

hearing before this Court pursuant to Title 18, United States Code, Section 3142(f) on the issue

of release but waives the right to have the hearing within five (5) days; and it is further

        ORDERED, pursuant to Title 18, United States Code, Section 3142, that the defendant be

committed to the custody of the Attorney General or his authorized representative pending the

detention hearing; and it is further




                                                    1
       ORDERED, pursuant to Title 18, United States Code, Section 3 142(i), that the defendant

be confined in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal; and it is further

       ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that the defendant

be afforded reasonable opportunity for private consultations with counsel; and it is further

       ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that, upon order of

this or any other court of the United States of competent jurisdiction or on request of an attorney

for the United States, the defendant shall be delivered to a United States Marshal for the purpose

of appearances in connection with court proceedings.




                                              HONORABLE DOU LA              ARPERT
                                                                               .




                                              United States Magis ate Jud e




                                                 2
